DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.  All arguments have been fully considered.  Claims 5, 6 and 8-24 are currently pending.  Claims 5, 13, 15, 19 and 20 are currently amended.  Claims 1-4 and 7 are cancelled. 

Priority
It is noted that Applicant’s amendment to claims 5 and 13 has removed the limitations requiring agitating a centrifuge bowl comprising adipose tissue and collagenase.  Applicant’s amendment to claims 5 and 13 has removed the limitations requiring removing the digested material from the centrifuge bowl.
Claim 5 now recites the following:

A method comprising: 
incubating adipose tissue and collagenase for a predetermined time period to allow for the digestion of the adipose tissue by the collagenase to form a digested material; 
 filtering the digested material by removing a plurality of fibrous tissue via a first filter to form a filtered digested material; 
disposing the filtered digested material in a centrifuge; 
separating a plurality of cells from the filtered digested material in the centrifuge; and collecting the plurality of cells.


	Claim 13 now recites the following:

A method of preparing a graft, comprising: 
incubating adipose tissue and collagenase for a predetermined time period to allow for the digestion of the adipose tissue by the collagenase to form a digested material; 
filtering the digested material by removing a plurality of fibrous tissue via a first filter to form a filtered digested material; APPLICANT:Koligo Therapeutics, Inc. SERIAL NO.:14/868,266 FILED:Sept. 28, 2015 Page 4 
disposing the filtered digested material in a centrifuge;
separating a plurality of endothelial cells from the filtered digested material in the centrifuge; 
disposing a first mixture into the centrifuge to create a suspension comprising the plurality of endothelial cells;
filtering the suspension via a second filter;
pressure sodding a graft scaffold by applying a sustained low magnitude pressure to a graft scaffold in a graft chamber to form a graft;
circulating a second mixture over the pressure sodded graft scaffold: and
harvesting the graft, wherein the second mixture is circulated over the pressure sodded graft scaffold until the graft is harvested.


Regarding the limitations requiring (1) filtering the digested material via a first filter to form a filtered digested material and (2) requiring disposing filtered digested material in a centrifuge, it is noted there is no specific disclosure in 11/314,281 for filtering the digested material via a first filter to form a digested material or disposing filtered digested material in a centrifuge (claim 5), or filtering via a second filter (claim 13).  The only references to filtering (sieving) in 11/314,281 is in reference to depositing the isolated cells onto the porous scaffold (paragraphs [0029] and [0044]).
	It is noted the subject matter claimed in instant claims 5-6 and 8-24 is supported by USSN 11/789,188, filed April 23, 2007.  Therefore, the effective filing date of the subject matter claimed in claims 5-6 and 8-24 is April 23, 2007 (the filing date of USSN 11/789,188).  
	As to Applicant’s remarks (Applicant’s reply, fifth paragraph, page 6 to last paragraph, page 7) regarding USSN 11/318,281 and reference to U.S. Patent Nos. 4,820,626, 5,230,693 and 5,628,781, it is first noted that USSN 11/318,281 does not claim priority to Patent Nos. 4,820,626 (USSN 742,086), 5,230,693 (USSN 725,950) and 5,628,781 (USSN 953,474).  It is further noted that none of these patents discloses filtering digested adipose tissue via a first filter to form a filtered digested material and thereafter disposing the filtered digested material in a centrifuge. The only reference to filtering in U.S. Patent No. 4,820,626 is selective sieving of enzymatically digested fat after centrifugation to produce an endothelial cell pellet, wherein the pellet is washed and further purified by selective sieving. The resulting cells are then seeded to the surface of an implant (column 4, lines 51-68 to column 5, lines 1-13; and claims 1, 2, 12-13, 15, 16 and 18-19). The only reference to filtering in U.S. Patent No. 5,230,693 is selective sieving of enzymatically digested fat after centrifugation to produce an endothelial cell pellet, wherein the pellet is washed and further purified by selective sieving. The resulting cells are then seeded to the surface of an implant (column 4, lines 59-68 to column 5, lines 1-21).  The only reference to filtering in U.S. Patent No. 5,628,781 is using the implants as filters (column 4, lines 46-50; column 5, lines 31-39 and lines 47-55; column 7, line 10).
	It is further noted that USSN 11/318,281 does not set forth a clear intent to incorporate by reference by using the root words “incorporat(e)” and “reference” (e.g. “incorporate by reference” (see 37 CFR 1.57).

Specification
The attempt to incorporate subject matter into this application by reference to USSN 11/318,281 paragraph [0053], specifically referencing U.S. Patent Nos. 4,820,626, 5,230,693 and 5,628,781, is ineffective because the root words “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c)(1); the reference document is not clearly identified as required by 37 CFR 1.57(c)(2)). 
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Rejection Maintained

Claims 5-6 and 8-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al., (WO 2007/009036, published January 18, 2007; IDS 1/6/2021) (“Williams”).
The rejection has been updated in view of Applicant’s claim amendments submitted October 15, 2021.  Claim 7 is no longer included in the rejection since claim 7 has been cancelled.

Williams is directed to mammalian tissue engineering systems for the manufacture of tissue implants and grafts using fat-derived mesenchymal cells (i.e. adipose derived stem cells) that are applied to scaffolds by sustained pressure sodding (paragraph [0003]).
Regarding claim 5, Williams teaches the use of automated apparatus and methods for preparing the tissue grafts in an operating room setting. The automated apparatus includes media and tissue dissociating chemicals (collagenase, paragraphs [0047] and [0089]), filters, a cell separator and a biochamber that supports a graft substrate (Abstract and Fig. 1). The cell separator (40) can be a centrifuge (Figs. 1 and 6; paragraphs [0055], [0077], [0089] and [0092]).
Williams (Figs. 1 and 6; paragraph [0092]) specifically teaches the cell separation steps include: 
adipose tissue digestion with collagenase using the centrifuge which is temperature controlled at about 37° C and provides a low speed mixing action. The agitation takes place for an amount of time to ensure adequate digestion (i.e. incubating adipose tissue and collagenase for a predetermined time period to allow for the digestion of the adipose tissue by the collagenase to form a digested material). Williams teaches the centrifuge comprises a centrifuge bowl (paragraph [0092] and Fig. 14); 
 centrifugation - the centrifuge separates the adipose tissue into its constituent materials; 
the separated contents are pumped into a thin, transparent tube where an optical sensor (Fig. 6) detects the location and volume of endothelial cells; 
unwanted materials are directed to a waste reservoir, and a specific volume of endothelial cells is returned to the centrifuge. 
a 6:1 mixture of M199E and serum is pumped into the centrifuge. 
the centrifuge suspends the separated cells in the mixture by a low speed mixing action. 
the cell suspension is then pumped from the centrifuge through a 30-micron filter and directed to the graft sodding unit or the cell collection unit for collection into a syringe. 
	Thus, Williams’ step (1) reads on “incubating adipose tissue and collagenase for a predetermined time period to allow for the digestion of the adipose tissue by the collagenase to form a digested material, thus meeting the limitation of claim 5.
As to the limitation “filtering the digested material by removing a plurality of fibrous tissue via a first filter to form a filtered digested material”, it is noted that paragraph [0092] of Williams does not specifically teach filtering the digested material to form a filtered digested material.  However, paragraph [0056] of Williams specifically teaches filtering the digested cell material through filter 48 after separation via centrifugation (separator 40), thereafter the cells are routed to the continuous loop for graft seeding.  
It is further noted that Williams does not specifically teach filtering removes a plurality of fibrous tissue.  However, it would have been obvious to one of ordinary skill in the art that passing the digested tissues through filter 48 would result in removing fibrous tissue given the cell suspension is pumped through a filter having pores of 30-microns (paragraph [0092]).  It is reasonable to consider the filter would remove/retain any digested tissue that is larger than 30-microns, including a plurality of fibrous tissue that would be unable to pass through the 30-micron pores. Retention/separation of digested material larger than 30-microns would be predictable to the ordinary skilled artisan, thus meeting the limitation of claim 5.
Thus, Williams does render obvious filtering the digested material by removing a plurality of fibrous tissue via a first filter to form a filtered digested material, that is, Williams teaches the limitations required by the current claims and as all limitations are found in one reference it is held that filtering the digested material by removing a plurality of fibrous tissue via a first filter to form a filtered digested material is within the scope of the teachings of Williams, and thus renders the invention of claim 5 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to filter the digested material by removing a plurality of fibrous tissue via a first filter to form a filtered digested material.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Williams.
As to the limitation “disposing the filtered digested material in a centrifuge”, paragraph [0092] of Williams teaches that, subsequent to the initial protease digestion, centrifugation and filtration via filter 48, the cell separation process sends unwanted materials to the waste reservoir and returns a specific volume of the separated cells to the centrifuge for suspension with M199E medium, thus meeting the limitation of claim 5.
As to the limitation “separating a plurality of cells from the filtered digested material in the centrifuge” and “collecting the plurality of cells”, Williams teaches that, after resuspension of the cells with M199E medium, the cell suspension is pumped through the 30-micron filter (filter 48) (i.e. separating a plurality of cells from the filtered digested material in the centrifuge) and directed to the graft sodding unit or collected into a syringe (i.e. collecting the plurality of cells), thus meeting the limitations of claim 5.
	Regarding claim 6, Williams teaches the obtained cell suspension includes a variety of cells such as stromal cells, fat-derived mesenchymal cells (i.e. adipose-derived stem cells), and microvascular endothelial cells obtained from the patient’s own adipose tissue, wherein the microvascular endothelial cells are stem cells (i.e. adipose-derived stem cells) (paragraphs [0039] and [0099], claims 29 and 30), thus meeting the limitation of second claim 6.
	Regarding claim 8, Williams teaches a specific volume of endothelial cells is returned to the centrifuge and a 6:1 mixture of M199E and serum is pumped into the centrifuge to suspend the cells, which reads on “disposing a first mixture into the centrifuge to create a suspension comprising the plurality of cells collected”.  The cell suspension is then pumped from the centrifuge through the 30-micron filter and directed to the graft sodding unit or to the cell collection unit for collection into a syringe.  Given, as set forth above regarding claim 5, that Williams teaches an initial processing of the digested adipose tissue through filter #48 prior to sending the cells back to the centrifuge for suspension in a 6:1 mixture of M199E and serum, Williams’ step of returning the cells to the centrifuge, mixing with medium and thereafter pumping through the 30-micron filter (filter #48) a second time reads on “filtering the suspension via a second filter”. 
	Regarding claim 9 and the limitation “wherein the graft is formed by a method comprising pressure sodding a graft substrate by applying sustained low magnitude pressure to the suspension as the suspension flows across the graft substrate to form a graft”, it is noted Williams (paragraph [0056]) teaches cell grafting onto the graft material (i.e. graft substrate) wherein the cell suspension material is circulated through the flow loop to provide sustained low magnitude pressure sodding.  The pressure sodding may take 5 minutes to about 24 hours. Williams (paragraph [0057]) teaches the application of sustained low-pressure gradient of 10-100 mmHg may be used over a period from 5 minutes to 24 hours to deposit the cells in the graft, or upon the surface.  Williams at paragraph ([0093]) teaches the pressure is transmural and during the seeding process the transmural pressure is monitored by a pressure sensor in the sodding module and graft flow is switched to luminal when a specific transmural pressure is reached, indicating complete sodding. Thus, Williams’ teaching reads on “wherein the graft is formed by a method comprising pressure sodding a graft substrate by applying sustained low magnitude pressure to the suspension as the suspension flows across the graft substrate to form a graft”, thus meeting the limitation of claim 9.
	Further regarding claim 9 and the limitation “circulating a second mixture over the pressure sodded graft substrate”, it is first noted that claim 8 recites “a first mixture”.  As set forth above regarding claim 8, Williams’ teaching of the mixture of M199 and serum reads on “a first mixture”.  As to the limitation directed at circulating a second mixture over the pressure sodded graft substrate, it is noted that Williams (paragraph [0093]) teaches the cell suspension recirculates through the graft until sodding is complete. This recirculated mixture is considered to read on “circulating a second mixture over the pressure sodded graft substrate”, thus meeting the limitation of claim 9.  
	Further regarding claim 9 and the limitation, “harvesting the graft, wherein the second mixture is circulated over the pressure sodded graft substrate until the graft is harvested”, it is noted that Williams teaches the cell suspension recirculates through the graft substrate until sodding is complete (i.e. the second mixture is circulated over the pressure sodded graft substrate) (paragraph [0093]) and once the sodding operation is completed visual or auditory indications are provided to the user and the user is prompted to remove the sodded graft (i.e. harvesting the graft) (paragraph [0095]).  Thus, William’s teaching reads on “harvesting the graft, wherein the second mixture is circulated over the pressure sodded graft substrate until the graft is harvested”.
	Regarding claim 10, Williams (paragraph [0091]) teaches that in preparing the graft for sodding the scaffold (i.e. graft substrate) is pre-treated by recirculating media through the graft chamber, wherein the media include M199, M199E, PBS, Saline, or Di-Cation Free DPBS, thus meeting the limitation of claim 10.
	Regarding claim 11, Williams (paragraph [0037]) teaches the graft substrate materials include skin, cartilage, bone, bone marrow, tendon, ligament, gastrointestinal tract, genitourinary tracts, liver, pancreas, kidney, adrenal gland, mucosal epithelium, and nerve grafts, thus meeting the limitation of claim 11.
Regarding claim 12 and the limitation directed to the concentration of cells being at least 200,000 cells, it is noted that Williams (paragraph [0075]) teaches a cell concentration ranging from 120,000 to 2,000,000 cells/cm2 (claimed range overlaps the prior art range) thus meeting the limitation of claim 12.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 14, and the limitation “wherein a portion of the digested material is disposed in a pristine waste bag subsequent to filtering through the first filter”, it is noted Williams’ embodiment at paragraph [0092] does not further teach disposing a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter.  However, Williams’ Fig. 1 illustrates an embodiment of the invention that employs a disposable bag #100, wherein the bag includes a waste reservoir #30 (paragraph [0047]). Williams (paragraphs [0003] and [0020]) teaches the disclosed automated system is a sterile (i.e. pristine), closed system.  Williams at paragraphs [0056] and [0092] teach the filtered digested material can initially be sent to the waste reservoir #30 to allow growth factors to be removed. Thus, in the embodiment employing the disposable bag #100 that includes a waste reservoir #30, the digested material is considered to be disposed in a waste bag subsequent to filtering through the first filter.  Williams teaches the automated system is a sterile, closed system, Thus, Williams’ teaching encompasses disposing a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter.  Thus, Williams does render obvious disposing a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter, that is, Williams teaches the limitations required by the current claims and as all limitations are found in one reference it is held that disposing a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter is within the scope of the teachings of Williams, and thus renders the invention of claim 14 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to dispose a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Williams.
	Regarding claim 15, as set forth immediately above, Williams renders obvious disposing a portion of the digested material into a pristine waste bag subsequent to filtering through the first filter.  Williams teaches sending the cells back to the centrifuge for further suspension in a 6:1 mixture of M199E and serum (paragraph [0092]), thus Williams has established it was well-known to return cells to the centrifuge bowl in order to adjust the cell concentration/density.  	Thus, it would have been obvious to one of ordinary skill in the art to return (i.e. recycle) the cells being held in the waste bag to the centrifuge bowl in order to add additional volumes of medium to adjust/optimize the cell concentration as a matter of routine experimentation as it is a recognized result effective variable.  
	Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the cell concentration with a reasonable expectation for successfully forming a cell suspension for sodding the graft material; thus meeting the limitation of claim 15.
Regarding claim 13, it is noted, as set forth above regarding claim 5, Williams renders obvious the following steps:
-incubating adipose tissue and collagenase for a predetermined time period to allow for the digestion of the adipose tissue by the collagenase to form a digested material; 
-filtering the digested material by removing a plurality of fibrous tissue via a first Page 3 of 6Appl. No: 14/868,266Amdt. dated October 6, 2020filter to form a filtered digested material; and
-disposing the filtered digested material in a centrifuge.
	Further regarding claim 13, step (d) and the limitation “separating a plurality of endothelial cells from the filtered digested material in the centrifuge”, Williams teaches the digested adipose tissue comprising cells having the desired fraction (endothelial cells) are processed through filter #48 (see Fig. 1) and are initially sent to the waste reservoir #30 (see Fig. 1) to allow the growth factors to be removed (paragraph [0056]).  Given that Williams further teaches the filtered, digested material comprising endothelial cells is sent back to the centrifuge for mixing with the M199 medium and serum, Williams’ teaching reads on “separating a plurality of endothelial cells from the filtered digested material in the centrifuge”, thus meeting the limitation of claim 13.
	Further regarding claim 13, step (e), as set forth above regarding claim 8, Williams renders obvious disposing a first mixture into the centrifuge to create a suspension comprising the plurality of endothelial cells.
	Further regarding claim 13, step (f), as set forth above regarding claim 8, Williams renders obvious filtering via a second filter.
	Further regarding claim 13, steps (g)-(i), as set forth above regarding claim 8, Williams renders obvious the following steps:
	-pressure sodding a graft scaffold by applying s sustained low magnitude pressure to a graft scaffold in a graft chamber to form a graft; 		
	-circulating a second mixture over the pressure sodded graft scaffold; and 
	-harvesting the graft, wherein the second mixture is circulated over the pressure sodded graft scaffold until the graft is harvested.
	Regarding claims 16 and 17, as set forth above regarding claim 8, Williams’ embodiment at paragraph [0092] exemplifies a 6:1 mixture of M199E medium and serum is pumped into the centrifuge to suspend the cells.  The mixture of medium and serum is considered to read on the first mixture. Although Williams’ embodiment at paragraph [0092] exemplifies M199E and serum, it does not further exemplify M199 medium and serum as recited in claim 16.  However, Williams (paragraph [0091]) teaches that in preparing the graft for sodding the scaffold is pre-treated by recirculating media through the graft chamber, wherein the media include M199, M199E, PBS, Saline, or Di-Cation Free DPBS. Williams has established that medium such as M199 is suitable for use in the claimed method.  Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute M199 as the medium for the predictable result of successfully resuspending the cells in the centrifuge bowl, thus meeting the limitation of claims 16 and 17. Williams has shown that M199 is an effective medium for use in the method disclosed by Williams; thus one would have had a reasonable expectation of successfully substituting M199 medium. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
	Further regarding claim 17, Williams teaches the mixture of M199 medium and serum at a ratio of 6:1, thus meeting the limitation of claim 17.
	Regarding claim 18, as set forth above regarding claim 8, Williams’ embodiment at paragraph [0092] exemplifies a 6:1 mixture of M199E medium and serum which is pumped into the centrifuge to suspend the cells.  The mixture of medium and serum is considered to read on the first mixture and Williams teaches serum and M199E medium, thus meeting the limitation of claim 18.
	Regarding claim 19, it is noted that the embodiment of Williams disclosed at paragraph [0092] teaches that after centrifugation the plurality of endothelial cells are pumped (disposed) into a thin, transparent tube where an optical sensor detects the location and volume of the plurality of endothelial cells, thus meeting the limitation of claim 19. 
	Regarding claim 20, as set forth above regarding claim 15, Williams (paragraph [0092]) teaches a specific volume of endothelial cells is sent back (i.e. disposed) to the centrifuge for further suspension in a 6:1 mixture of M199E and serum (paragraph [0092]) after determining the location and volume of the endothelial cells, thus meeting the limitation of claim 20.
Regarding claim 21, Williams’ embodiment at paragraph [0092] exemplifies filtering the digested adipose tissue using a 30-micron (30 µm) filter.  This embodiment of Williams does not further teach the filtering removes material greater than 100 µm.  However, Williams’ claims 45 and 82 teach the filter can exclude particles greater than about 100 microns.  Thus, Williams does render obvious filtering removes material greater than 100 µm, as required of claim 21, that is, Williams teaches the limitations required by the current claims and as all limitations are found in one reference it is held that filtering to remove material greater than 100 µm is within the scope of the teachings of Williams, and thus renders the invention of claim 21 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to perform filtering to remove material greater than 100 µm.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Williams.
	Regarding claim 22, as set forth above regarding claim 8, Williams renders obvious filtering via a second filter. As to the removal of material greater than 30 µm, Williams (paragraph [0092]) teaches the filter is a 30-micron (30 µm) filter. Therefore, only material less than 30 µm would pass through the pores of the filter and remove material greater than 30 µm, thus meeting the limitation of claim 22.
Regarding claim 23, as to the limitation directed at purging a plurality of epithelial cells after sodding the graft scaffold, it is noted that Williams does not further teach this limitation. However, it is noted that Williams’ inventive focus is the development of vascular grafts (paragraph [0004]). Williams (paragraphs [0092] and [0100]) teaches the isolation and subsequent sodding of endothelial cells. Williams teaches that endothelial cells are of critical importance for establishing a non-thrombogenic graft (paragraph [0007]) since the early stage failure of tissue engineered grafts is due to inherent thrombogenicity of the blood-contacting surface.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to remove non-endothelial cells, including epithelial cells, from the sodded graft.
The person of ordinary skill in the art would have been motivated to modify the method of Williams to remove non-endothelial cells, including epithelial cells for the predictable result of successfully preparing a vascular graft that is non-thrombogenic, thus meeting the limitation of claim 23.
The skilled artisan would have had a reasonable expectation of success in purging non-endothelial cells, e.g. epithelial cells, from the seeded graft in order to provide a graft that is non-thrombogenic and having reduced susceptibility to failure.
Regarding claim 24 and the limitation “wherein the second mixture comprises M199 and serum”, it is first noted as discussed above regarding claim 9, Williams renders obvious circulating a second mixture over the pressure sodded graft substrate.  As to the second mixture comprising M199 and serum, it is noted that Williams (paragraph [0093]) teaches the cell suspension recirculates through the graft until sodding is complete.  It is further noted, as set forth above regarding claim 16, Williams renders obvious suspending the cells in M199 medium and serum (paragraph [0091]).  Therefore, the teaching of Williams encompasses a second mixture comprising M199 and serum which is circulated over the pressure sodded graft scaffold, thus meeting the limitation of claim 24.

Response to Remarks
Rejection Under 35 USC 103:
Applicant has traversed the rejection of record on the grounds that the disclosure of USSN 11/314,281 does provide adequate support for the claimed methods as recite din amended claims 5 and 13, and the present application properly claims the benefit of priority to USSN 11/314,281.
Applicant’s remarks have been fully considered, but are not found persuasive for the same reasons as discussed above at Priorty.

Conclusion
	No claim is allowed.  No claim is free of the prior art.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633